Case 2:19-cv-00150-JRG-RSP Document 20-1 Filed 08/03/20 Page 1 of 9 PageID #: 194



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  UNILOC 2017 LLC                                §
                                                 §
         v.                                      §
                                                 §    Case No. 2:19-CV-150-JRG-RSP
  KIK INTERACTIVE, INC.                          §
                                                 §

                          [PROPOSED] DISCOVERY ORDER

          After a review of the pleaded claims and defenses in this action, in furtherance of the

   management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

   the input of the parties to this action, it is ORDERED AS FOLLOWS:

   1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

          26(a)(1), each party shall disclose to every other party the following information:

          (a)    the correct names of the parties to the lawsuit;

          (b)    the name, address, and telephone number of any potential parties;

          (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

                 or defenses (the disclosing party need not marshal all evidence that may be

                 offered at trial);

          (d)    the name, address, and telephone number of persons having knowledge of

                 relevant facts, a brief statement of each identified person’s connection with the

                 case, and a brief, fair summary of the substance of the information known by any

                 such person;

          (e)     any indemnity and insuring agreements under which any person or entity

                  carrying on an insurance business may be liable to satisfy part or all of a

                  judgment entered in this action or to indemnify or reimburse for payments made
Case 2:19-cv-00150-JRG-RSP Document 20-1 Filed 08/03/20 Page 2 of 9 PageID #: 195



                    to satisfy the judgment;

             (f)    any settlement agreements relevant to the subject matter of this action; and

             (g)    any statement of any party to the litigation.

   2.        Disclosure of Expert Testimony. A party must disclose to the other parties the identity

             of any witness it may use at trial to present evidence under Federal Rule of Evidence

             702, 703 or 705, and:

             (a)    if the witness is one retained or specially employed to provide expert testimony

                    in the case or one whose duties as the party’s employee regularly involve giving

                    expert testimony, provide the disclosures required by Federal Rule of Civil

                    Procedure 26(a)(2)(B) and Local Rule CV-26; and

             (b)    for all other such witnesses, provide the disclosure required by Federal Rule of

                    Civil Procedure 26(a)(2)(C).

   3.        Additional Disclosures. Without awaiting a discovery request,1 each party will make

             the following disclosures to every other party:

             (a)    provide the disclosures required by the Patent Rules for the Eastern District of

                    Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                            P.R. 3-1(g): If a party claiming patent infringement asserts that a
                            claim element is a software limitation, the party need not comply
                            with P.R. 3-1 for those claim elements until 30 days after source
                            code for each Accused Instrumentality is produced by the
                            opposing party. Thereafter, the party claiming patent
                            infringement shall identify, on an element-by-element basis for
                            each asserted claim, what source code of each Accused
                            Instrumentality allegedly satisfies the software limitations of the
                            asserted claim elements.



         1
           The Court anticipates that this disclosure requirement will obviate the need for requests
  for production.
Case 2:19-cv-00150-JRG-RSP Document 20-1 Filed 08/03/20 Page 3 of 9 PageID #: 196



                           P.R. 3-3(e): If a party claiming patent infringement exercises the
                           provisions of P.R. 3-1(g), the party opposing a claim of patent
                           infringement may serve, not later than 30 days after receipt of a
                           P.R. 3-1(g) disclosure, supplemental “Invalidity Contentions” that
                           amend only those claim elements identified as software
                           limitations by the party claiming patent infringement.

         (b)    produce or permit the inspection of all documents, electronically stored

                information, and tangible things in the possession, custody, or control of the party

                that are relevant to the pleaded claims or defenses involved in this action, except

                to the extent these disclosures are affected by the time limits set forth in the Patent

                Rules for the Eastern District of Texas; and

         (c)    provide a complete computation of any category of damages claimed by any party

                to the action, and produce or permit the inspection of documents or other

                evidentiary material on which such computation is based, including materials

                bearing on the nature and extent of injuries suffered, except that the disclosure of

                the computation of damages may be deferred until the time for Expert Disclosures

                if a party will rely on a damages expert.

   4.    Protective Orders. The Court will enter the parties’ Agreed Protective Order.

   5.    Discovery Limitations. The discovery in this cause is limited to the disclosures

         described in Paragraphs 1-3 together with:

                a)         Interrogatories: Each side may serve no more than 25 interrogatories on

         the other side.

                b)         Expert Reports: Pursuant to Fed. R. Civ. P. 26(b)(4), draft expert reports,

         notes, outlines, and any other writings leading up to expert final reports in these cases

         are exempt from discovery. In addition, all communications with and all materials

         generated by a testifying expert with respect to his work on any of these actions are
Case 2:19-cv-00150-JRG-RSP Document 20-1 Filed 08/03/20 Page 4 of 9 PageID #: 197



         exempt from discovery unless relied upon by the expert in forming an opinion. If an

         expert produces a report, the expert must also produce all materials on which the expert

         relied.

                   c)     Expert Discovery: Testifying experts shall not be subject to discovery on

        any draft of their reports or declarations in this case and such draft reports, declarations,

        notes, outlines, or any other writings leading up to an issued report or filed declaration in

        this litigation are exempt from discovery. In addition, all communications to and from a

        testifying expert, and all materials generated by a testifying expert with respect to that

        person’s work in this case, are exempt from discovery unless relied upon by the expert in

        forming any opinions in this litigation. No discovery can be taken from any consulting

        expert except to the extent that consulting expert has provided information, opinions, or

        other materials to a testifying expert, who then relies upon such information, opinions, or

        other materials in forming his or her final report, declaration, trial or deposition testimony,

        or any opinion in this case. Materials, communications, and other information exempt

        from discovery under this Paragraph shall be treated as attorney work product for the

        purposes of this litigation.

                   d)     Requests for Admissions: Each side may serve 30 requests for admission.

        These limits do not apply to requests for admission relating to authentication and/or

        admissibility of documents.

                   e)     Depositions:

                          i)     Experts (Infringement, Non-Infringement, Claim Construction and

                                 Damages)

                    An expert who submits a report on behalf of either side may be deposed for 7
Case 2:19-cv-00150-JRG-RSP Document 20-1 Filed 08/03/20 Page 5 of 9 PageID #: 198



         hours for each of his/her reports.

                          ii)    Depositions of Parties

                 Plaintiff may take up to 24 hours of depositions, including both 30(b)(6) and

         30(b)(1) depositions for Defendant. Defendant may take up to 24 hours of depositions of

         Plaintiff, including both 30(b)(6) and 30(b)(1) depositions of the Plaintiff.

                          iii)   Inventor Depositions

                 Each named inventor of the patents-in-suit may be deposed for up to 7 hours by

         the Defendant.

                          iv)    Third Party Depositions

                 Each side may take up to 60 hours of depositions of deponents that are not covered

         by (i) – (iii) above.

   6.    Privileged Information. There is no duty to disclose privileged documents or

         information. However, the parties are directed to meet and confer concerning privileged

         documents or information after the Status Conference. By the deadline set in the Docket

         Control Order, the parties shall exchange privilege logs identifying the documents or

         information and the basis for any disputed claim of privilege in a manner that, without

         revealing information itself privileged or protected, will enable the other parties to assess

         the applicability of the privilege or protection. Any party may move the Court for an

         order compelling the production of any documents or information identified on any other

         party’s privilege log. If such a motion is made, the party asserting privilege shall respond

         to the motion within the time period provided by Local Rule CV-7. The party asserting

         privilege shall then file with the Court within 30 days of the filing of the motion to

         compel any proof in the form of declarations or affidavits to support their assertions of
Case 2:19-cv-00150-JRG-RSP Document 20-1 Filed 08/03/20 Page 6 of 9 PageID #: 199



         privilege, along with the documents over which privilege is asserted for in camera

         inspection.

   7.    Signature. The disclosures required by this Order shall be made in writing and signed

         by the party or counsel and shall constitute a certification that, to the best of the signer’s

         knowledge, information and belief, such disclosure is complete and correct as of the time

         it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

         otherwise, such disclosures shall be served as provided by Federal Rule of Civil

         Procedure

         5. The parties shall promptly file a notice with the Court that the disclosures required

         under this Order have taken place.

   8.    Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

         a duty to supplement or correct its disclosures immediately if the party obtains

         information on the basis of which it knows that the information disclosed was either

         incomplete or incorrect when made, or is no longer complete or true.

   9.    Discovery Disputes.

        (a)    Except in cases involving claims of privilege, any party entitled to receive

               disclosures (“Requesting Party”) may, after the deadline for making disclosures,

               serve upon a party required to make disclosures (“Responding Party”) a written

               statement, in letter form or otherwise, of any reason why the Requesting Party

               believes that the Responding Party’s disclosures are insufficient. The written

               statement shall list, by category, the items the Requesting Party contends should be

               produced. The parties shall promptly meet and confer. If the parties are unable to

               resolve their dispute, then the Responding Party shall, within 14 days after service
Case 2:19-cv-00150-JRG-RSP Document 20-1 Filed 08/03/20 Page 7 of 9 PageID #: 200



              of the written statement upon it, serve upon the Requesting Party a written

              statement, in letter form or otherwise, which identifies (1) the requested items that

              will be disclosed, if any, and (2) the reasons why any requested items will not be

              disclosed. The Requesting Party may thereafter file a motion to compel.

        (b)   An opposed discovery related motion, or any response thereto, shall not exceed 7

              pages. Attachments to a discovery related motion, or a response thereto, shall not

              exceed 5 pages. No further briefing is allowed absent a request or order from the

              Court.

        (c)   Prior to filing any discovery related motion, the parties must fully comply with the

              substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

              Within 72 hours of the Court setting any discovery motion for a hearing, each

              party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

              confer in person or by telephone, without the involvement or participation of other

              attorneys, in an effort to resolve the dispute without Court intervention.

        (d)   Counsel shall promptly notify the Court of the results of that meeting by filing a

              joint report of no more than two pages. Unless excused by the Court, each party’s

              lead attorney shall attend any discovery motion hearing set by the Court (though

              the lead attorney is not required to argue the motion).

        (e)   Any change to a party’s lead attorney designation must be accomplished by motion

              and order.

        (f)   Counsel are directed to contact the chambers of the undersigned for any “hot-line”

              disputes before contacting the Discovery Hotline provided by Local Rule CV-
Case 2:19-cv-00150-JRG-RSP Document 20-1 Filed 08/03/20 Page 8 of 9 PageID #: 201



                26(e). If the undersigned is not available, the parties shall proceed in accordance

                with Local Rule CV-26(e).

   10.   No Excuses. A party is not excused from the requirements of this Discovery Order

         because it has not fully completed its investigation of the case, or because it challenges

         the sufficiency of another party’s disclosures, or because another party has not made its

         disclosures. Absent court order to the contrary, a party is not excused from disclosure

         because there are pending motions to dismiss, to remand or to change venue.

   11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy

         copies of any filings.

   12.   Proposed Stipulations by the Parties Regarding Discovery:

         •   The parties will submit for the Court’s consideration a proposed order governing e-

             discovery and discovery production format.

         •   Privileged materials created by or on behalf of outside litigation counsel and

             communications with litigation counsel, regardless of their date, do not need to be

             included on any privilege log. This does not include materials prepared by or on behalf

             of the law firms representing the parties in their capacity as prosecution counsel,

             acquisition counsel, or licensing counsel. The parties reserve the right to request logs

             of specific kinds of privileged materials otherwise excluded by the foregoing where

             good cause exists.

         •   The production or disclosure of documents, information, or other materials (including

             physical objects) by a party or third-party in connection with this proceeding is subject

             to the provisions of Rule 502(d), which provides that any production or disclosure of

             any information (whether inadvertent or otherwise) that is subject to any applicable
Case 2:19-cv-00150-JRG-RSP Document 20-1 Filed 08/03/20 Page 9 of 9 PageID #: 202



           privilege or protection (including, but not limited to, attorney-client privilege,

           common interest privilege, work product immunity, or any other applicable privilege

           or immunity) shall not be deemed a waiver of any privilege or protection in connection

           with the litigation pending before this Court, and shall not serve as a waiver in any

           other federal or state proceeding. See Fed. R. Evid. 502(d). The production or

           disclosure of materials or information in connection with the proceeding, whether by

           the parties or third parties, shall not be deemed a publication so as to void or make

           voidable whatever claim a party may have as to the proprietary and confidential nature

           of the documents, information or other material or its contents.

   13.   Standing Orders. The parties and counsel are charged with notice of and are required

         to fully comply with each of the Standing Orders of this Court. Such are posted on the

         Court’s website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan.

         The substance of some such orders may be included expressly within this Discovery

         Order, while others (including the Court’s Standing Order Regarding Protection of

         Proprietary and/or Confidential Information to Be Presented to the Court During Motion

         and Trial Practice) are incorporated herein by reference. All such standing orders shall

         be binding on the parties and counsel, regardless of whether they are expressly included

         herein or made a part hereof by reference.
